 



Exhibit 10.1

 

MUTUAL GENERAL RELEASE

 

As of March 7, 2018 (the “Effective Date”) Her Imports,(the “Company”), Barry
Hall, Johnathan Patrick Terry, Cabello Real LTD (Cabello LTD”) and Cabello Real
FZE (Cabello FZE”) and, without limitation, all of their respective past,
current and/or future employees, assigns, related entities, successor entities,
predecessor entities, officers, directors, managers, partners,, predecessors,
successors, assigns, insurers, representatives, , attorneys and/or agents
(together the “Her Parties”) shall and hereby do fully, finally and forever
release, relinquish, and discharge, and shall be forever enjoined from
prosecution of, any and all Claims against Aymen Boughanmi, Leader Act Limited
HK, Eagle Advantage Holdings Ltd., Denis Betsi and IntoSales, Inc. and all of
their respective past, current, and/or future employees, officers, directors,
managers, partners, partners, predecessors, successors, assigns, representative
insurers, representatives, officers, directors, attorneys and agents (together,
the “Leader Parties”).

 

As of the Effective Date, the Leader Parties shall and hereby do fully, finally
and forever release, relinquish, and discharge, and shall be forever enjoined
from prosecution of any and all Claims against any and all of the Her Parties.

 

The parties acknowledge that adequate consideration is given for such mutual
general release. Such consideration is noted in the Letter Agreement which is
incorporated herein which is the transfer of the subject Four Million Shares
(4,000,000) and also the Retention of Nine Hundred Seventy-Two Thousand and Nine
Hundred and Fifty-One (972,951) Shares by Aymen Boughanmi and/or the “Leader
Parties.”

 

Claims shall be defined, without limitation, to include any and all claims,
rights, demands, suits, matters, issues, causes of action, liabilities,
obligations, expenses, damages, losses, or any other matters, whether known or
unknown, in contract, tort, or otherwise, foreseen or unforeseen, foreseeable or
unforeseeable, or certain or contingent, that have been, could have been, or in
the future could be asserted by any of the Her Parties against any of the Leader
Parties on one hand or by any of the Leader Parties against any of the Her
Parties on the other hand, whether under the laws of the United States, the laws
of any state or territory of the United States (including, but not limited to,
claims arising under Nevada law), and/or the laws of any other jurisdiction,
which arise out of, relate to, or are in connection with the services performed
by or alleged to have been performed by the Leader Parties on one hand or any of
the Her Parties on the other hand, whether or not relating to the Company,
including but not limited to:

 

  a. Any common law claims concerning breach of contract (whether oral, written
or implied), tort (including prima facie tort), detrimental reliance, unjust
enrichment, promissory estoppel, tortious interference with contract or with
prospective business relations, violation of public policy, breach of implied
covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
fraudulent or negligent misrepresentation, defamation, or intentional infliction
of emotional distress, or negligence;





  b. Any claims under any statute or rules whether relating to the securities
laws or otherwise; and   c. Any other claims for costs, fees or other expenses
or damages, including but not limited to attorneys’ fees, interest, liquidated
or punitive damages, and any other kind of relief, whether equitable or legal.

 

**Signature Pages Follow**

 



 

 



 

[Mutual General Release as of March 7, 2018]

 

LEADER ACT LIMITED HK   EAGLE ADVANTAGE HOLDINGS LTD.           By: /s/ Aymen
Boughanmi   By: /s/ Aymen Boughanmi Aymen Boughanmi, CEO                 AYMEN
BOUGHANMI                 /s/ Aymen Boughanmi      

 



STATE OF   :   : ss COUNTY OF   :

 

Sworn to (or affirmed) and subscribed before me this ____ day of ________, 2018,
by ________________________.

 

      NOTARY PUBLIC

 

My commission expires on:

 

__________________________

 



 

 

 

[Mutual General Release as of March 7, 2018]

 

DENIS BETSI   INTO SALES, INC.         /s/ Denis Betsi   By: /s/ Denis Betsi

 

STATE OF   :     : ss COUNTY OF   :

 

Sworn to (or affirmed) and subscribed before me this ____ day of ________, 2018,
by ________________________.

 

      NOTARY PUBLIC

 

My commission expires on:

 

__________________________

 



 

 



 

[Mutual General Release as of March 7, 2018]

 

CABELLO REAL LTD.   CABELLO REAL FZE         By: /s/ Johnathan Terry   By: /s/
Johnathan Terry

 

JONATHAN PATRICK TERRY         /s/ Johnathan         STATE OF   :     : ss
COUNTY OF   :

 

Sworn to (or affirmed) and subscribed before me this ____ day of ________, 2018,
by ________________________.

 

      NOTARY PUBLIC

 

My commission expires on:



__________________________

 







 

 





 

[Mutual General Release as of March 7, 2018]

 

HER IMPORTS   BARRY HALL           BY: /s/ Barry Hall   /s/ Barry Hall   Barry
Hall, CEO      



 



STATE OF   :     : ss COUNTY OF   :

 

Sworn to (or affirmed) and subscribed before me this ____ day of ________, 2018,
by ________________________.

 

      NOTARY PUBLIC

 

My commission expires on:



__________________________

 

 

 

 



